Citation Nr: 0844990	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-34 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for gastrointestinal 
condition, including ulcer disease, as secondary to the 
service-connected post-traumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including the period from April 1952 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in December 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


FINDING OF FACT

The gastrointestinal condition, including ulcer disease, was 
not caused by or made worse by the service-connected post-
traumatic stress disorder.  


CONCLUSION OF LAW

The gastrointestinal condition, including ulcer disease, is 
not proximately due to or the result of service-connected 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 
(2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in September 2003 and in March 2007.  The VCAA 
notice the type of evidence necessary to substantiate the 
claim of secondary service connection, that is, evidence of a 
relationship between the claimed condition and the 
service-connected condition.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit other records 
not in the custody of a Federal agency such as private 
medical records or with his authorization VA would obtain any 
non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the 
degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim).  



To the extent the VCAA notice was sent after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing error was cured by substantial 
content-complying VCAA notice and subsequent readjudication 
of the claim as evidenced by the supplemental statement of 
the case in September 2008.  Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA medical records and afforded the 
veteran a VA examination in January 2007.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.

Factual Background

Although the service treatment records document 
gastroenteritis in 1953 and in 1961, on retirement 
examination in October 1967, no gastrointestinal abnormality 
was found. 

After service, private medical records show that in December 
2003 the veteran was hospitalized for gastrointestinal 
hemorrhage.  History included peptic ulcer disease in April 
1996.  The diagnostic impression was upper gastrointestinal 
bleed, likely duodenal ulcer.  In March 2004, an upper 
endoscopy showed healing of previous gastric ulcer.  

VA records show that in August 2006 the veteran complained of 
a bleeding ulcer and was treated for peptic ulcer.  

On VA examination in January 2007, the veteran reported 
having a bleeding ulcer several years previously.  The 
examiner stated that since the veteran only had one known GI 
bleed and one episode of dyspepsia, which was controlled with 
medication, it was less likely related to post-traumatic 
stress disorder.  

In September 2007, the veteran submitted an article, which 
showed there was some evidence indicating post-traumatic 
stress disorder was related to gastrointestinal disorders.



Analysis

In his substantive appeal, the veteran withdrew his appeal of 
service connection for a gastrointestinal condition on a 
direct basis.  

On the question of secondary service connection, while the 
veteran submitted literature suggesting an association 
between post-traumatic stress disorder and gastrointestinal 
disorders, a VA examiner in January 2007 concluded that the 
veteran's gastrointestinal bleed and one episode of dyspepsia 
was less likely related to his post-traumatic stress 
disorder.  This evidence opposes, rather than supports, the 
claim and is uncontroverted.  

As for the medical article, a medical article can provide 
support for a claim, but an article that is general in nature 
and does not include consideration of any facts specific to 
the veteran's circumstances is insufficient to show a causal 
link, and the Board rejects the article as favorable medical 
evidence.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

As for the statements of the veteran, attributing his 
gastrointestinal condition to service-connected post-
traumatic stress disorder, where, as here, the determinative 
question involves a medical nexus or medical causation, and 
as lay assertion on medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to substantiate the 
claim.  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation, and consequently his 
statements to that effect do not constitute favorable medical 
evidence to support the claim.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  
   


As the Board may consider only competent medical evidence to 
support its findings as to a question involving medical 
causation, where lay assertion on medical causation is not 
competent evidence, and as the preponderance of the evidence 
is against the claim for the reasons articulated, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for gastrointestinal condition, including 
ulcer disease, as secondary to the service-connected post-
traumatic stress disorder is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


